Citation Nr: 9929539	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-39 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for fractures of the metacarpals of the fourth and 
fifth fingers of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran had active service, which has been verified, from 
September 1966 to September 1968, February 1969 to January 
1971, September 1973 to December 1976, and September 1987 to 
October 1991.  The statement of the case issued in August 
1993 showed that the veteran also served from December 1976 
to September 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO assigned a disability rating of 10 percent for lumbosacral 
strain, and a 0 percent, noncompensable, disability rating 
for fractures of the metacarpals of the fourth and fifth 
fingers of the right hand.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's lumbosacral strain is currently manifested 
by intermittent pain with certain motions and activities, 
without evidence of limitation of motion or muscle spasm.

3.  Fractures in the veteran's right fourth and fifth fingers 
are currently manifested by pain in the fifth finger with 
certain motions, without evidence of ankylosis or limitation 
of motion of either finger.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(1999).

2.  The criteria for a compensable disability rating for 
fractures of the metacarpals of the fourth and fifth fingers 
of the right hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5219, 5223, 5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for 
lumbosacral strain and fractures of the metacarpals of the 
fourth and fifth fingers of the right hand.  A person who 
submits a claim for veteran's benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the ratings initially assigned 
for his lumbosacral strain and finger fractures.  The rating 
schedule provides for higher ratings for those disorders.  
Therefore, we find that his claims for increased ratings are 
well grounded.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's increased 
rating claims have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  
VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

Lumbosacral Strain
The veteran's service medical records reflect that the 
veteran reported low back pain on various occasions, 
including following a fall in 1989.  On VA medical 
examination in June 1992, the veteran reported aching pain in 
his low back.  The examiner found that the range of motion of 
the veteran's lumbar spine was to 90 degrees of flexion, 30 
degrees of extension, 36 degrees of lateral flexion 
bilaterally, and 28 degrees of rotation bilaterally.  Lumbar 
spine x-rays were within normal limits.  In a September 1993 
substantive appeal, the veteran wrote that he had low back 
pain with bending, prolonged standing, and occasionally with 
prolonged sitting.

On VA examination in May 1997, the veteran reported that he 
had fallen and injured his lower back on two occasions during 
service.  He reported that he currently had pain in his lower 
back with bending.  He reported that he had stabbing pain in 
his lower back with walking.  He reported that he could walk 
approximately nine blocks, and that he could sit without 
difficulty.  He indicated that he did not know how long he 
could stand, and that he did not try to lift anything heavy.  
The examiner reported that the veteran's thoracolumbar spine 
had a full range of motion.  There was some tenderness on 
palpation over the paraspinal muscles at L4 bilaterally.  The 
examiner's diagnosis was lumbar strain.

Under the rating schedule, lumbosacral strain is rated as 
follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteoarthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion 
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ....................................................... 20 
percent

With characteristic pain on motion 
............... 10 percent

With slight subjective symptoms only 
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

The veteran's statements and medical evidence indicate that 
the veteran has low back pain and some diminished endurance 
with certain motions and activities.  He has not been shown 
to have limitation of motion of the lumbar spine.  As the 
rating schedule provides for a 10 percent rating specifically 
for pain on motion, the current 10 percent rating 
appropriately addresses the current symptoms of the veteran's 
lumbar strain.  There is no evidence that he has symptoms 
such as muscle spasm or loss of lateral spine motion that are 
listed as criteria for the next higher, 20 percent, rating 
under the schedule.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record regarding the veteran's low back claim with these 
mandates in mind, and finds no basis for further action on 
this question.  VAOPGCPREC 6-96 (1996).  In addition, the 
Board finds that the evidence indicates that the veteran's 
lumbar strain disability has not significantly changed.  
Therefore, the Board concludes that the back disability is 
appropriately evaluated with a uniform rating, and not staged 
ratings.  The Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
lumbosacral strain.

Fractures of the Metacarpals of the Fourth and Fifth Fingers 
of the Right Hand
Reports in the veteran's service medical records indicate 
that he is right handed.  He sustained fractures of the 
fourth and fifth metacarpal heads of his right hand in April 
1977.  X-rays of the right hand taken in March 1979 were 
within normal limits.  In May 1985, the veteran reported pain 
in his right hand.  X-rays of the hand were negative; and the 
examiner diagnosed soft tissue trauma.

No abnormalities of the right hand were noted on VA medical 
examination in June 1991.  X-rays of the right hand taken at 
a VA facility in May 1992 revealed deformity near the right 
fifth metacarpal that was reported to be possibly related to 
an old boxer's fracture.  There was no evidence of arthritis.  
On VA examination in June 1992, the examiner reported that 
the range of motion of the right hand was normal.   In a 
September 1993 substantive appeal, the veteran wrote that he 
had stiffness and pain in his right fifth finger with 
stirring or mixing while cooking, gripping his razor while 
shaving, or prolonged writing.

On VA examination in May 1997, the veteran reported that 
during service he hit his right hand against a wall, and 
sustained fractures of the fourth and fifth metatarsals and 
injury of the wrist.  He reported that his hand was placed in 
a cast.  He reported that, since the injury, he had had 
decreased grip strength in his right hand, and pain in his 
little finger with any type of stirring or gripping motion.  
The examiner observed that the veteran had full range of 
motion in his right wrist and in all of the fingers of his 
right hand, including the fourth and fifth fingers.  The 
examiner noted some crepitus in the proximal interphalangeal 
(PIP) and metacarpophalangeal (MCP) joints of the fifth 
finger.  Grip strength in the right hand was 4+/5, compared 
to 5/5 in the left hand.

Under the rating schedule, unfavorable ankylosis of the ring 
and little fingers of the major hand is rated as 20 percent 
disabling, and favorable ankylosis of the same fingers is 
rated at 10 percent.  Limited motion of fingers permitting 
flexion of the tips to within 2 inches (5.1 centimeters) of 
the transverse fold of the palm is rated the same as 
favorable ankylosis.  Limitation of motion of less than 1 
inch (2.5 centimeters) in either direction is not considered 
disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5219, 5223 
(1999).  Ankylosis of one finger, if that finger is a fourth 
or fifth finger, is rated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (1999).

The medical evidence indicates that the veteran does not have 
any limitation of motion of the fingers that were fractured.  
The veteran reports pain in his fifth finger with certain 
motions, and crepitus in that finger was noted on medical 
examination.  In determining the appropriate rating for the 
veteran's finger fractures, the Board takes into 
consideration that the veteran has slight impairment of some 
manual functions due to the pain in his fifth finger with 
certain movements of the right hand.  Considering that the 
rating schedule provides for a compensable rating for a 
disability of the fifth finger only if that finger is 
ankylosed, with no movement at all, the Board finds that the 
impairment produced by the pain in the veteran's fifth finger 
does not rise to a level that warrants a compensable rating.

The Board finds no basis in the record for referring the case 
for consideration of an extraschedular rating for the finger 
fractures.  The Board also finds that the evidence indicates 
that the veteran's finger fracture disability has not 
significantly changed, and that the finger disability is 
appropriately evaluated with a uniform rating, and not staged 
ratings.  The Board concludes that the preponderance of the 
evidence is against the claim for an increased rating.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain is denied.

Entitlement to a compensable disability rating for fractures 
of the metacarpals of the fourth and fifth fingers of the 
veteran's right hand is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

